Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Applicant’s Amendment/Response filed 03/16/2021 is entered. None of the claims is amended or canceled. Claims 20-39 are pending for examination.

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents (i) 9684926, (ii) 8566175, (iii) 9600841, (iv) 10360620, and (v) 8438079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	Applicant’s arguments, see page 11, filed 03/16/2021, with respect to rejection of claims 20-39 under Obviousness-type Double Patenting have been fully considered and are persuasive in view of filing a proper Terminal Disclaimer, see above..  The rejection of claims 20-39 under Obviousness-type Double Patenting has been withdrawn. 

Allowable Subject Matter

4.	Claims 20-39 allowed. Claims 21-27 depend from claim 21, claims 29-33 depend from claim 28, and claims 35-39 depend from claim 34.
The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 08/12/2019, and reviewed parent 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions, see Non-Final Rejection mailed 01/07/201 [wherein Examiner concluded that the filed claims are patent eligible, and the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, as recited, in independent claims 20, 28, and 34 are neither anticipated nor rendered obvious, but were rejected under the doctrine of Obviousness-type Double Patenting] and the applicant’s reply filed 03/16/2021, see page 11 and a proper Terminal Disclaimer filed 03/16/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With respect to claim 20, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising  a market application executing at a computing device providing a common interface for making in-app purchasing requests to the remote market system on behalf of multiple third- party applications executing at the computing device, sending to the remote market system a request for indications of first details that are specific to a first product for use within a first third-party application executing at the computing device and that was developed by a first entity, receiving , by the market application and from the remote market system, the indications of the first details, asynchronously pushing the first details to the first third-party application without the first third-party application repeatedly polling the market application for status about the request for the indications of the first details, sending by the market application and to the remote market system, a request for indications of second details that are specific to a second product for use within a second third- party application .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YOGESH C GARG/Primary Examiner, Art Unit 3625